Citation Nr: 1723195	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to May 23, 2016, and in excess of 10% thereafter for status postoperative residuals of deQuervain's tenosynovitis of the left wrist.

2.  Entitlement to a rating greater than noncompensable for residuals of a surgical scar of the left wrist. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  This case is currently under the jurisdiction of the RO in San Diego, California.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript is of record. 

In February 2014 and October 2015, the Board remanded these issues for further development, including for the provision of a Board hearing and a new VA examination due to worsening symptoms.  That development having been addressed, the case has since returned to the Board.

In a July 2016 rating decision, the RO increased the evaluation of the service-connected residuals of deQuervain tenosynovitis from noncompensable (0 percent) to 10 percent, effective from May 23, 2016.  However, because this does not represent a full grant of the benefits sought on appeal, the appellant's claim for a higher initial evaluation for the deQuervain tenosynovitis disability remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).



The Board additionally notes that, in a July 2016 rating decision, the RO granted service connection for carpal tunnel syndrome of the left wrist, assigning an evaluation of 10 percent effective May 23, 2016.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter is considered resolved and is not in appellate status.


FINDINGS OF FACT

1.  The Veteran's deQuervian tenosynovitis of the left wrists has been manifested by pain and limited motion throughout the pendency of this claim.  There has been no evidence of ankylosis of the wrist at any time.

2.  The Veteran's left wrist scar was painful throughout the pendency of this claim.


CONCLUSIONS OF LAW

1.  Prior to May 23, 2016, the criteria for a rating of 10 percent, but not higher, for left wrist deQuervian tenosynovitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).

2.  From May 23, 2016 forward, the criteria for a rating in excess of 10 percent for left wrist deQuervian tenosynovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).

3.  The criteria for a compensable rating, for surgical scars of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran filed a claim for entitlement to an increased rating for a deQuervian tenosynovitis disability of the left wrist and of his surgical scar of the left wrist in May 2010.  VA sent the required notice to the Veteran in a letter dated June 2010 prior to the initial adjudication of the claim in August 2010.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  (Providing VCAA requirements in new and material evidence claims.)  But see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed Cir. 2009); and Wilson v. Mansfield, 506 F.3d, 1055, 1059 (Fed. Cir. 2007) (holding that the duty to notify is satisfied by generic notice).

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the... claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).  The Veteran's service treatment records (STR), VA treatment records, private medical records, and lay statements and arguments in support of the claim were associated with his claims file.  The Veteran also received VA examinations in June 2010 and May 2016 for his deQuervian tenosynovitis disability of the left wrist and his surgical scar of the left wrist.  These examinations were adequate and thorough in nature.  

In Correia v. McDonald, Vet. App. July 5, 2016, the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is not necessary to decide this claim because the Veteran is in receipt of the maximum rating available for limitation of motion of the wrist.  Cf. Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Accordingly, further examination or opinion is not warranted.  VA's duty to assist has been met. 

In addition, the Veteran testified at a travel Board hearing before the undersigned Veteran Law Judge.  A transcript is of record.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2016).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  DeQuervian Tenosynovitis

Diagnostic Code 5215 provides ratings specifically for the wrist joint.  Under 38 C.F.R. § 4.71a, DC 5215, which pertains to limitation of motion of the wrist, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2016). 

The Veteran asserts that his left wrist disability is productive of symptoms including pain that radiates to his fingers and arms, numbing, tingling, stiffness, weakness, decreased mobility, and interference with employment, and thus warrants an increased initial rating.  See, e.g., December 2009 Occupational therapy Consultation; June 2010 QTC Exam; September 2015 BVA Hearing; May 2016 C&P Exam. 

The Board notes that the Veteran is competent to report the manifestations of his wrist disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a Veteran is competent to report on factual matters of which he has firsthand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a Veteran is competent to report observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Board finds that the statements and testimony regarding this to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) and Baldwin v. West, 13 Vet. App. 1 (1999) (reflecting that determinations concerning the credibility of the evidence are within the purview of the Board).

On examination, there was no edema, malalignment, or instability of the left wrist.  See June 2010 QTC Exam.  The May 2016 C&P Exam found the Veteran to have tenderness of the left wrist upon palpation.  Dorsiflexion was measured from 0 to 25 degrees.  See May 2016 C&P Exam.  Palmar flexion was measured from 0 to 50 degrees.  Ulnar deviation was measured from 0 to 45 degrees.  Radial deviation was measured from 0 to 20 degrees.  The Veteran was not found to have additional limitation of motion or functionality after repetitive testing.  Muscle strength of the left wrist was rated at 5 out of 5.  There was no ankylosis.  

The examiner also noted that the Veteran experienced pain on palmar flexion and dorsiflexion which caused functional loss.  The Veteran was found to have reduced performance on any tasks involving prolonged repetitive motions of gripping, grabbing, pushing and pulling.

The May 2016 examination also contained pertinent evidence for the right wrist.  Palmar flexion was measured from 0 to 80 degrees.  Dorsiflexion was measured from 0 to 70 degrees.  Radial deviation was measured from 0 to 20 degrees and ulnar deviation was measured from 0 to 45 degrees.  There was no additional functional loss after repetitive testing.  Muscle strength was normal (5 out of 5) on flexion and extension.  There was no ankylosis.  

Accordingly, given the Veteran's credible reports of experiencing wrist pain and in light of his VA examiners indicating pain and functional loss commensurate with the Veteran's assertions, the Board will resolve doubt in the Veteran's favor and find that the evidence more nearly approximates the criteria for a 10 percent rating for his left wrist deQuervain's tenosynovitis under Diagnostic Code 5215 for the entire appellate period.

However, after a review of all of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for deQuervian tenosynovitis of the left wrist.  A 10 percent disability rating is the maximum rating that may be assigned for the wrist based on limitation of motion under DC 5215.  No higher rating is available under DC 5215.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston v. Brown, 10 Vet. App. at 85.  Further, the VA examination reports show that the Veteran has not had ankylosis of the left wrist, and he has not stated and there is no evidence suggesting that ankylosis has occurred at any time.  See e.g. June 2010 QTC Exam; May 2016 C&P.  Accordingly, a higher rating is not warranted under DC 5214 for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214.

B. Surgical Scar

As noted, the Veteran's residual left wrist scar was assigned a noncompensable rating under diagnostic code 7804.  See 38 C.F.R. § 4.118 (2016).  DC 7804 sets forth the disability ratings of: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  An "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id. at DC 7804 Note (1). 

The Veteran asserts that his scar is no longer tender but has continued to manifest with pain at the point of the scar.  See September 2015 BVA Hearing.

In a June 2010 examination, the examiner reported that while the scar was not painful on examination the Veteran had expressed tenderness at the site of the scar.  Similarly, the May 2016 examiner noted that the Veteran had non-specific pain at the surgical site.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate, 10 percent rating is warranted for his surgical scar of the left wrist due to pain.  See DeLuca, 8 Vet. App. 202.  38 C.F.R. § 4.118, DC 7804.  However, a rating in excess of 10 percent is not warranted, as the scar has not been shown to involve an area of at least 6 square inches but less than 72 square inches, characteristics of disfigurement, other disabling effects, and no more than one scar is involved.  Rather, VA examination in May 2016 showed that the Veteran's surgical scar measured 5 cm. x 1cm.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805. 


ORDER

Prior to May 23, 2016, a 10 percent rating, but not higher, for left wrist deQuervian tenosynovitis disability is granted.

From May 23, 2016, forward, a rating in excess of 10 percent for left wrist deQuervian tenosynovitis disability is denied.

Entitlement to a 10 percent rating, but not higher, for surgical scars of the left wrist is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


